Order, Family Court, Bronx County (Gayle P Roberts, J), entered on or about September 25, 2003, which, inter alia, denied appellant’s motion to vacate an order, same court and Judge, entered on or about June 5, 2002, denying appellant’s objections to an order of the Hearing Examiner for failure to file transcripts of the proceedings before the Hearing Examiner, as previously directed, unanimously affirmed, without costs.
Appellant fails to substantiate his claim that one of the three transcripts he was directed to file is lost and therefore cannot be filed. In any event, appellant’s various arguments lack merit. Concur — Saxe, J.P, Friedman, Marlow, Sullivan and Williams, JJ.